Citation Nr: 1710501	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  12-30 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Thomas Andrews, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from October 1961 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  

In September 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in December 2013.  In December 2013, the Board found that the Veteran had withdrawn his request for a Board hearing.  The Board then remanded the Veteran's claim for further development with regard to potential herbicide exposure, and instructed the RO to readjudicate the claim.  If the issue remained denied, the RO was instructed to issue a supplemental statement of the case.  In February 2014 and August 2015 correspondence, the Veteran asserted that he had not withdrawn his request for a Board hearing.  Subsequently, and as noted above, the Veteran testified at a September 2016 Board hearing.  However, the RO has never completed the actions directed in the December 2013 Board remand.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was diagnosed with prostate cancer in January 2010 and initially contended that it was due to exposure Agent Orange while serving at Fort Polk, Louisiana.  The claims file does not include competent credible evidence that the Veteran was exposed to Agent Orange or 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram in service.   

The Department of Defense (DoD) has listed areas outside of the United States and Vietnam in which there was herbicide testing and/or storage site(s) for herbicides.  The list does not include Fort Polk, Louisiana (See VA's Public Health website.) 
The Veteran's military occupational specialty (MOS) in service was ammunition store helper.  It has not been shown to be one which is likely to involve herbicide handling.  He was stationed at Fort Polk from December 11, 1961 to August 11, 1962.  

The claims file includes October 2011 correspondence from Dr. S. Bidyasar.  The doctor opined that the Veteran's prostate cancer "more likely than not can be related to his prior chemical exposure to Agent Orange."  The Board finds that this opinion lacks probative value at this time because the Veteran has not yet been shown by competent evidence to have had Agent Orange exposure in service.

A November 2011 VA GU-Urology attending note reflects the opinion of Dr. M. Terris that the Veteran's prostate cancer is "as likely as not caused by his occupational exposure to various chemicals".  The Veteran testified that Dr. Terris wrote down that Agent Orange was the cause of his prostate cancer; however, Dr. Terris' record does not reflect the words "Agent Orange" or exposure to chemicals in service rather than post service, and Dr. Terris provided no adequate rationale.  Moreover, as noted above, the Veteran has not yet been shown by competent evidence to have had Agent Orange exposure in service, and, with regard to "occupational exposure", the Veteran had post-service employment at the Savannah River Site, a nuclear reservation.  Based on the foregoing, the opinion lacks probative value at this time.

In a December 2011 VA Form 21-4138, the Veteran stated that while at Fort Polk, Louisiana, he was an ammunition guard and that he drove a jeep which pulled a "fogger with a sprayer which was used to spray mosquitos or kill weeds" and stated "I do not know what it was."  In February 2012 correspondence, the Veteran stated that he personally knows of trucks spraying in the area in which he served, that he was not told what the trucks were spraying, but that "if pesticide was used in other stateside bases, it was probably used at Fort Polk."  The Board notes that pesticides and herbicides are not the same (i.e. pesticides manage and/or kill pests; herbicides manage and/or kill plants).

The Veteran testified at the September 2016 Board hearing that he was stationed at Fort Polk for approximately 13 months.  The Board notes that he was actually stationed there for no more than eight months. (See Enlisted Qualification Record noting service at Fort Polk beginning December 11, 1961 and the Veteran's release from active service on August 11, 1962.)  The Veteran testified that some nights, he would pull trailers around and that he did not know what it was, but that he was told that it was insecticide.  The Board notes that insecticides and pesticides are not interchangeable (i.e. insecticides are just one type of pesticide, specifically for insects; pesticides are to manage and/or kill pests to include the subset of insects.)  The Veteran also stated that foliage was sprayed to kill it and that C. J. told him that it was Agent Orange which was used.  The Board notes, however, that C.J. submitted an October 2013 statement in which he stated that he did not know the name of the herbicide which he saw being sprayed at Fort Polk.  (The Veteran testified that C.J. has since died).  

The claims file includes a November 2016 opinion from Dr. P. Frank.  The Board finds that, at this time, Dr. Frank's opinion is insufficient upon which to grant service connection.  First, Dr. Frank stated that the most "common risk factors for prostate cancer are age, family history, and environmental exposures to various toxic substances."  He also stated that the Veteran "does not report a family history of prostate cancer"; however, the evidence reflects that the Veteran does have a family history of prostate cancer.  A December 2010 VA record reflects that the Veteran's brother has prostate cancer.  As noted by Dr. Frank, a family history is one of the most common risk factors.  Second, literature associated with the claims file reflects that there is a correlation between tobacco smoke and cancers.  However, Dr. Frank failed to discuss that the Veteran smoked a pipe for more than 20 years and previously smoked cigarettes.  (See VA December 2011 hematology/oncology note).  Third, Dr. Frank supported his opinion, in part, on a link between Agent Orange and prostate cancer; however, the Veteran has not yet been shown by competent evidence to have had Agent Orange exposure in service. 

Dr. Frank cited to a "Dose Reconstruction" for radiation exposure from the Veteran's post-service employment at the Savannah River Site DOE (Department of Energy) facility, but he failed to associate that record with the file.  Dr. Frank also stated that the Department of Labor has determined that the Veteran would not likely have been exposed to any toxic substances during his employment at the Savannah River site which would have been related to his prostate cancer; however, he failed to associate this finding with the file.  

The Veteran's attorney has indicated that a September 1998 U.S. Army Corps of Engineers Background study revealed high levels of substances, to include 2,4-D and 2,4,5-T in the soil at Fort Polk.  The attorney did not submit the study, but provided other studies.  A review of them does not reflect a finding that there was 2,4-D and 2,4,5-T in the soil at Fort Polk. 

According to the evidence of record, Fort Polk occupies 100,430 acres.  It is divided into three cantonment areas and several large training ranges.  The larger and more extensively developed cantonment area is known as South Fort Polk.  North Fort Polk is contiguous.  A third cantonment area is located on the east side of Peason Ridge which is approximately 20 miles north of the main post.  Training ranges are located in the remainder of Fort Polk's main post and at Peason Ridge.  The Veteran contends that, as part of his service, he drove a jeep around the ammunition yard.  

In its December 2013 remand, the Board directed that VA attempt to obtain DoD and/or U.S. Army and Joint Service Records Research Center (JSRRC) evidence as to whether the Veteran was exposed to herbicides in service.  As noted above, such action has not yet been taken.

The Veteran testified that Dr. B. Moore has rendered a statement with regard to his prostate cancer.  (See Board hearing transcript, page 13.)  No such record is associated with the claims file. 

The Veteran was diagnosed with prostate cancer in 2010 and has stated that his symptoms began in 2010.  He has also indicated that he has been treated at VA since 2006.  Records from 2006 to present may provide useful information to the Board and should be associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to submit the following evidence which was cited by Dr. Frank, the Veteran, and/or the Veteran's attorney: a.) the Radiation Dose Reconstruction report for his post-service employment at the Savannah River site; b.) the Department of Labor findings with regard to his prostate cancer; c.) the 1998 U. S. Army Corps of Engineers Study; and d.) an opinion by Dr. Moore, if any.

2.  The Veteran's description of his service, and exposure to herbicides and all associated documents, should be forwarded to the Compensation and Pension Service, for review of the Department of Defense's (DOD) inventory of herbicide operations to determine if herbicides, and what type of herbicides, and/or insecticides and/or pesticides were used where the Veteran served, as alleged.  The Veteran reports exposure to Agent Orange at Fort Polk between December 11, 1961 and August 11, 1962 when his military occupational specialty (MOS) was ammunition store helper.

3.  If the DOD review does not confirm the Veteran's exposure to herbicides and/or insecticides and/or pesticides, all associated documents should be sent to the U.S. Army and Joint Service Records Research Center (JSRRC) or other appropriate organization for verification.  

4.  Associate with the claims file all outstanding VA and non-VA clinical records, including outstanding VA clinical records for the Veteran from 2006 to present. 

5.  Thereafter, obtain a clinical opinion as to whether it is as likely as not that the Veteran's prostate cancer is causally related to service to include any exposure to herbicides (if verified), pesticides/insecticides (if verified), and service at Fort Polk, Louisiana.  The clinician should consider the pertinent evidence of record, to include the following: a.) the Veteran's age upon diagnosis; b.) the Veteran's family history of prostate cancer (i.e. a brother); c.) the Veteran's history of smoking (i.e. pipe smoking for more than 20 years and previously smoked cigarettes); d.) the 2016 opinion by Dr. Frank; e.) the Veteran's military occupational specialty in service and his statement that he guarded an ammunition yard in service; and f) records, if any, with regard to the Veteran's post-service occupation at the Savannah River site. 

6.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




